DETAILED CORRESPONDENCE
Acknowledgements
The amendment filed 8/31/2021 is acknowledged.
Claims 1-12 and 14-25 are pending.
Claims 1-12 and 14-25 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
 
Response to Amendment/Argument
Regarding the rejection of the claims under 35 USC 103, applicant states that Sheng discloses splitting a balance in a wallet which is not the same as splitting a token itself to create two token having portions of the total value of an asset. 
Examiner notes, however, that Sheng discloses that when the balance of a wallet is greater than the amount to be transferred, the balance is split into a first amount and a second amount (See, e.g., Sheng ¶¶ 248, 265) and a smart contract that transfers tokens from one wallet to another, thereby splitting a set of tokens from the source wallet into a first amount and a second amount, and transferring them to the destination wallets, where the value of the transferred tokens is based on one or more assets, such as an amount of dollars or an amount of stock (Sheng Fig. 39 ¶¶ 251, 253, 265-270, 330-342, 344, 346, 352-359). Because cryptocurrencies such as Bitcoin are fungible and divisible, transfers of the cryptocurrency can involve dividing a cryptocurrency token into a fractional portion of a whole token. For example, Fig. 57 of Sheng shows an amount of 0.03 Crypto Tokens being transferred (See item 5725). This shows that a cryptocurrency token can be divided into fractional portions. Therefore, Sheng discloses cryptocurrency transfers in which a token can be split into portions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 recite “distinct data items with transaction terms and transaction tasks.” The specification does not provide support for this limitation, as it does not describe data items with transaction terms and transaction tasks.
Claims 2-12 and 15-25 are also rejected as each depends on either claim 1 or 14.
Claims 1 and 14 recite “split a respective total value of a respective token of the plurality of DLC tokens into a respective first token and a respective second token.” The specification discloses that an amount of tokens can be split into two token sub-amounts (See PGPub of Specification, ¶ 73), but does not specifically disclose the claimed feature of splitting a total value of a respective token into a first token and a second token.
Claims 2-12 and 15-25 are also rejected as each depends on either claim 1 or 14.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12, 14, 18-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0260909) in view of Sheng, et al. (US 2017/0109735) (“Sheng”).
Regarding claims 1 and 14, Li discloses a system and method, comprising:
a distributed blockchain environment, comprising:
a plurality of externally owned presence (EOP) member nodes associated with a plurality of distinct entities, wherein each EOP member node of the plurality of EOP member nodes comprising one or more computers associated with at least one distinct entity (Li ¶¶ 15-18, 87);
one or more cryptographically-secured distributed ledgers, storing a plurality of immutable data objects across one or more non-transitory storage media of a distributed blockchain environment of the one or more computers of the plurality of EOP member nodes (Li Figure 1; ¶¶ 15-18, 80-81, 87, 96);
a plurality of self-contained self-executing software containers (SESCs) stored across the one or more non-transitory storage media of the one or more computers of the EOP member nodes (Li ¶¶ 17-18), the plurality of SESCs comprising:
one or more first-type SESCs comprising a plurality of transaction-specific software routines programmed to a) create a plurality of immutable data objects on the one or more cryptographically-secured distributed ledgers storing distinct data items with transaction terms and transaction tasks of at least one transaction between a plurality of entities in the one or more cryptographically- secured distributed ledgers, wherein the at least one transaction involves an exchange of one or more assets, b) execute the at least one transaction according to the distinct data items to exchange the one or more assets, and c) update the distinct data items of the at least one transaction in one or more respective data objects (Li ¶¶ 18, 54-55, 58-60, 62, 69, 73, 75, 83);
one or more second-type SESCs comprising one or more task-specific software routines programmed to update one or more respective distinct transaction records with the distinct data items of the plurality of SESC data objects so as to record, on the one or more cryptographically-secured distributed ledgers, a state of the one or more first-type SESCs upon each respective execution of each respective at least one transaction (Li ¶¶ 17, 23, 31, 36, 40, 44, 59-60, 75, 83, 94);
wherein the one or more first-type SESCs, the one or more second-type SESCs, are distinct SESCs (Li ¶¶ 17-18);
wherein, for each respective transaction associated with a respective EOP member node of the plurality of EOP member nodes, the one or more computers of the respective EOP member node invoke i) the one or more first-type SESCs and ii) the one or more SESCs (Li ¶¶ 17, 23, 31, 36, 38, 40, 44, 48, 55, 58-60, 62, 69, 75, 83. 94).
Li does not specifically disclose a plurality of data records associated with a plurality of distributed ledger collateral (DLC) tokens, wherein the one or more computers of each EOP member node of the plurality of EOP member nodes store the plurality of data records of the plurality of DLC tokens in the one or more non-transitory storage media of the one or more computers of the plurality of EOP member nodes. Li also does not specifically disclose the plurality of DLC tokens stored in the one or more non-transitory storage media of the one or more computers of the plurality of EOP member nodes, a third-type SESC distinct from the first and second-type SESCs, the third-type SESC comprising one or more token-specific routines programmed to split a respective total value of a respective token of the plurality of DLC tokens into a respective first token and a respective second token and transfer at least one of the respective first token and the respective second token between the plurality of entities in the one or more cryptographically-secured distributed ledgers according to the at least one transaction; wherein the respective total value of the respective token corresponding to a respective total value of a respective asset defined in at least one distinct data item of at least one data object of the plurality of data objects of the at least one transaction; wherein the respective first token corresponds to a first value portion of the total value of the respective asset and the respective second token corresponds to a respective second portion of the total value of the respective asset. Li also does not specifically disclose that each DLC token comprise at least one unique entity-identifying cryptographic hash.
Sheng discloses a plurality of data records associated with a plurality of distributed leger collateral (DLC) tokens, wherein the one or more computers of each EOP member node of the plurality of EOP member nodes are configured to store the plurality of data records of the plurality of DLC tokens in the one or more non-transitory storage media of the one or more computers of the plurality of EOP member nodes, the plurality of DLC tokens stored in the one or more non-transitory storage media of the one or more computers of the plurality of EOP member nodes (Sheng ¶¶ 95, 114-115, 125-126, 129, 140-143, 153, 330); and a third-type SESC distinct from the first and second-type SESCs, the third-type SESC comprising one or more token-specific routines programmed to split a respective total value of a respective token of the plurality of DLC tokens into a respective first token and a respective second token and transfer at least one of the respective first token and the respective second token between the plurality of entities in the one or more cryptographically-secured distributed ledgers according to the at least one transaction; wherein the respective total value of the respective token corresponding to a respective total value of a respective asset defined in at least one distinct data item of at least one data object of the plurality of data objects of the at least one transaction; wherein the respective first token corresponds to a first value portion of the total value of the respective asset and the respective second token corresponds to a respective second portion of the total value of the respective asset (Sheng Fig. 39 ¶¶ 251, 253, 265-270, 330-342, 344, 346, 352-359); wherein each DLC token comprise at least one unique entity-identifying cryptographic hash (Sheng ¶¶ 157, 212, 220, 288).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Li to include a plurality of data records associated with DLC tokens, the plurality of DLC tokens stored in the one or more non-transitory storage media of the one or more computers of the plurality of EOP member nodes, and to use a third-type SESC to split a respective total value of a respective token of the plurality of DLC tokens into a respective first token and a respective second token and transfer at least one of the respective first token and the respective second token between the plurality of entities in the one or more cryptographically-secured distributed ledgers according to the at least one transaction, where the tokens comprise a unique hash, as disclosed in Sheng, in order to provide a centralized source for transaction processing, clearance, and auditing for various types of transactions, including bilateral repo transactions using crypto tokens (Sheng ¶¶ 101, 125-126, 129, 330-331, 341-344).
Regarding claims 5 and 18, Sheng discloses that the at least one transaction is an asset repurchasing transaction (Sheng ¶¶ 129, 330-331, 341-342, 353, 358).
Regarding claims 6 and 19, Sheng discloses that the one or more first assets of the at least one first party and the one or more second assets of the at least one second party are collateral assets in the asset repurchasing transaction (Sheng ¶¶ 330, 332, 336, 341-342, 353, 355, 358).
Regarding claims 7 and 20, Sheng discloses that the one or more first assets of the at least one first party and the one or more second assets of the at least one second party are assets of distinct types (Sheng ¶¶ 330, 332, 335-336, 353, 355, 358).
Regarding claims 8 and 21, Sheng discloses that the one or more first assets of the at least one first party and the one or more second assets of the at least one second party are assets of distinct types (Sheng ¶¶ 330, 332, 335-336, 353, 355, 358).
Regarding claims 12 and 25, Sheng discloses that a first data record of the at least one first party, a second data record of the at least one second party, or both store one or more respective amounts of the DLC tokens received in at least one other transaction with at least one other party (Sheng Fig. 39; ¶¶ 330-342, 344, 352-359).

Claims 2-4, 9-11, 15-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sheng as applied to claims 1 and 14 above, and further in view of Stradling, et al., (US 2018/0091316) (“Stradling”).
Regarding claims 2 and 15, Sheng discloses respective amounts of the DLC tokens respectively associated with the one or more first assets and the one or more second assets, and that the one or more third-type SESCs when being invoked by the one or more computers, ii) store the respective amounts of the DLC tokens in respective data records of the at least one first party and the at least one second party (Sheng ¶¶ 330-331, 335-338, 341-342, 353-355, 358).
Li in view of Sheng does not specifically disclose that the one or more third-type SESCs generate the tokens.
Stradling discloses a SESC generating the tokens (Stradling ¶¶ 76-77).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Li in view of Sheng to include a SESC generating the tokens, as disclosed in Stradling, in order to allow for automated transfers or payments using the tokens (Stradling ¶¶ 76-78).
Regarding claims 3 and 16, Li discloses that for the at least one transaction, the plurality of software routines of the one or more first-type SESCs, when being invoked by the one or more computers, invoke the one or more SESCs to lock each respective amount of the resources to form respective locked resources (Li ¶¶ 40, 44, 60, 62, 69, 94).
	Li does not specifically disclose third-type SESCs or that the resources are DLC tokens in respective data records.
Sheng discloses third-type SESCs and that the resources are DLC tokens in respective data records (Sheng Fig. 39; ¶¶ 95, 114-115, 125-126, 129, 140-143, 153, 330-342, 344, 346, 352-359).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Li to include third-type SESCs and DLC tokens in respective data records, as disclosed in Sheng, in order to provide a centralized source for transaction processing, clearance, and auditing for various types of transactions, including bilateral repo transactions using crypto tokens (Sheng ¶¶ 125-126, 129, 330-331, 341-344).
Regarding claims 4 and 17, Sheng discloses that the plurality of software routines of the one or more first-type SESCs, when being invoked by the one or more computers, i) invoke the one or more third-type SESCs to transfer the respective locked DLC tokens between the respective data records to substitute the one or more first assets of the at least one first party for the one or more second assets of the at least one second party in the at least one transaction, and ii) cryptographically record the substitution in one or more immutable SESC data objects associated with the at least one transaction (Sheng Fig. 39; ¶¶ 330-342, 344, 352-359).
Regarding claims 9 and 22, Sheng discloses that the one or more first assets of the at least one first party and the one or more second assets of the at least one second party are associated with respective hold-in-custody accounts of respective EOP member nodes (Sheng ¶¶ 330-331, 335-338, 341-342, 353-355, 358).
Regarding claims 10 and 23, Sheng discloses that the respective data records of the at least one first party and the at least one second party comprise the respective hold-in-custody accounts (Sheng ¶¶ 330-331, 335-338, 341-342, 353-355, 358).
Regarding claims 11 and 24, Sheng discloses respective amounts of the plurality of DLC tokens respectively associated with the one or more first assets associated with the at least one first party and the one or more second assets associated with the at least one second party and that the one or more third-type SESCs when being invoked by the one or more computers, ii) store the respective amounts of the plurality of DLC tokens in respective data records of the at least one first party and the at least one second party (Sheng ¶¶ 330-331, 335-338, 341-342, 353-355, 358).
Li in view of Sheng does not specifically disclose that the one or more third-type SESCs generate the tokens.
Stradling discloses a SESC generating the tokens (Stradling ¶¶ 76-77).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Li in view of Sheng to include a SESC generating the tokens, as disclosed in Stradling, in order to allow for automated transfers or payments using the tokens (Stradling ¶¶ 76-78).

Conclusion             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685